Citation Nr: 0002605	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-01 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
postoperative wound infection of the right hip, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for osteomyelitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946, with subsequent unverified service.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  


REMAND

The Board notes that a rating decision in May 1995 granted 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the right hip as a result of VA 
surgical treatment in 1958.  A rating decision in January 
1999 granted service connection for osteomyelitis as 
secondary to residuals of postoperative wound infection of 
the right hip.  

The Board find that the veteran's claims for increased 
evaluations for disabilities of the right hip are well 
grounded, under 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings. 

38 C.F.R. § 4.71a, Diagnostic Code 5000, provides that a 
10 percent evaluation is warranted for inactive 
osteomyelitis, following repeated episodes, without evidence 
of active infection in the past five years.  To qualify for 
the 10 percent evaluation, two or more episodes are required 
following the initial infection.  A 20 percent evaluation for 
osteomyelitis requires a discharging sinus or other evidence 
of active infection within the past five years.  This 
20 percent evaluation is not assignable following the initial 
infection of active osteomyelitis if there was no subsequent 
reactivation.  Established, recurrent osteomyelitis is 
required.  A 30 percent evaluation requires a definite 
involucrum or sequestrum, with or without a discharging 
sinus.  A 60 percent evaluation requires frequent episodes of 
osteomyelitis, with constitutional symptoms.

In his substantive appeal, received in February 1998, the 
veteran asserted that osteomyelitis of the right hip has been 
active in recent years but can no longer be seen clearly on 
X-rays, due to degenerative changes of the right hip joint.  
He suggested that a bone scan would be more likely to see his 
claimed active osteomyelitis. 

At a VA hip examination in April 1995, the examining 
physician, who reviewed the veteran's medical records, found 
that a diagnosis of osteomyelitis made in 1972 was not fully 
proven at that time.  The examiner stated that he did not see 
any real confirming evidence of osteomyelitis, but there 
could be a low grade focus of infection which remained 
dormant for the most part.  He indicated that a bone scan and 
a CT scan or an MRI should be performed if it was necessary 
to determine whether osteomyelitis was present.

A VA bone scan in August 1996 showed markedly increased 
uptake in the right hip, of uncertain etiology, which might 
represent degenerative changes, although osteomyelitis or 
septic arthritis could not be excluded.  The examiner 
recommended radiographs for comparison.  

In February 1997, at a VA primary care clinic, the veteran 
gave a history of osteomyelitis and recurrent fevers and 
malaise, which generally resolved spontaneously with 3 or 4 
days of rest.  He said that this happened 2 or 3 times a 
week, and his temperature might reach 104 degrees.  The 
assessment by a physician's assistant was chronic 
osteomyelitis versus degenerative joint disease.  Later in 
February 1997, the veteran called the VA physician's 
assistant and asked for a refill of a prescription for 
Keflex, which he used to treat what he considered to be an 
acute flare up of osteomyelitis.  He refused to come to the 
clinic for an evaluation of the claimed acute flare up of 
osteomyelitis.

At a VA bones examination in April 1997, the examiner took 
the veteran's history, examined him, and reviewed X-rays.  
The examiner found that the veteran did not currently have 
osteomyelitis.

In July 1997, the veteran's wife called the VA physician's 
assistant and said that the veteran had a fever of 101 
degrees, with generalized malaise, and she thought that his 
osteomyelitis was back.  She had some Keflex, and the 
physician's assistant advised her to give it to the veteran 
and to call back if he wanted to be seen.  (The Board notes 
that the veteran's wife was apparently claiming that the 
veteran had constitutional symptoms of osteomyelitis.)

At a VA joints examination in February 1998, laboratory tests 
were normal.  The examiner offered an opinion that it was 
more likely than not that the veteran had chronic 
osteomyelitis of the right hip, with infrequent flares of 
symptoms, including fever and joint pain.  No objective 
clinical findings of active osteomyelitis were reported. 

In a statement submitted in September 1999, the veteran said 
that he would not allow his right hip to become septic so 
that a VA adjudicator could see evidence of active 
osteomyelitis.

Upon careful review of the record, the Board finds that the 
evidence is inconclusive as to whether the veteran has had 
active infection of osteomyelitis during the last five years, 
which is the criteria for a 20 percent evaluation under 
Diagnostic Code 5000.  In addition, there have not been 
objective clinical findings to demonstrate frequent episodes 
of osteomyelitis with constitutional symptoms, as claimed by 
the veteran.  The Board finds that additional medical 
evidence should be obtained prior to a final disposition of 
the appeal.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran identify each physician and 
medical facility, VA or non-VA, which has 
treated him for active osteomyelitis 
since April 1995.  After securing any 
necessary releases from the veteran, the 
RO should attempt to obtain copies of all 
such clinical records not already 
associated with the claims file.  

2.  The RO should then arrange for the 
veteran to undergo a VA orthopedic 
examination.  It is imperative that the 
examiner review the veteran's medical 
records in the claims file and a copy of 
this REMAND.  All indicated diagnostic 
studies, to include X-rays, a bone scan, 
a CT scan and/or an MRI, as appropriate, 
should be undertaken, and the examiner 
should determine whether the veteran 
currently has active osteomyelitis of the 
right hip.  In addition, the examiner 
should offer an opinion on the question 
of whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that the veteran has had active 
osteomyelitis of the right hip during the 
past five years.  The examiner should 
also note whether there is any indication 
of a definite involucrum or sequestrum, 
with or without a discharging sinus.  A 
detailed rationale for the opinion 
expressed should be provided.  It is 
again pertinent to point out that, under 
the applicable rating criteria, 
(38 C.F.R. § 4.71a, Diagnostic 
Code 5000), a 10 percent evaluation (the 
veteran's current rating for 
osteomyelitis) is warranted for inactive 
osteomyelitis, following repeated 
episodes, without evidence of active 
infection in the past five years.  A 
20 percent evaluation for osteomyelitis 
requires a discharging sinus or other 
evidence of active infection within the 
past five years.  This 20 percent 
evaluation is not assignable following 
the initial infection of active 
osteomyelitis if there was no subsequent 
reactivation.  Established, recurrent 
osteomyelitis is required.  Thus, it is 
essential that the examiner answer the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the veteran has had 
active infection of osteomyelitis of the 
right hip during the past five years.  (A 
30 percent evaluation requires a definite 
involucrum or sequestrum, with or without 
a discharging sinus.)  The examiner 
should refer this case to a specialist in 
infectious diseases if necessary. 

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's increased 
rating claims may now be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
provided with an appropriate supplemental statement of the 
case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to obtain 
clarifying medical information.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice, but he has the right to submit 
additional evidence and argument on the matter the Board has 
REMANDED to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).








The Board points out to the veteran that, when a claimant, 
without good cause, fails to report for a necessary 
examination, a claim for an increased evaluation shall be 
denied.  38 C.F.R. § 3.655 (1999).  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


